Citation Nr: 1505285	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for right total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which assigned a temporary 100 percent disability rating for right total knee arthroplasty effective April 21, 2010, and a 30 percent evaluation from June 1, 2011.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in October 2011.  A transcript is of record.  The Board remanded the claim in March 2012 for additional development.  The Board also remanded a claim for entitlement to service connection for a left knee disorder.  Service connection for left knee osteoarthritis was subsequently granted in a February 2013 rating decision issued by the Appeals Management Center (AMC).  Therefore, that issue is no longer before the Board for appellate review.  

The Veterans Law Judge who conducted the October 2011 hearing is no longer employed by the Board.  The Veteran was informed of this in a December 2014 Board letter and was provided the opportunity to exercise her right to testify at a new hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran has indicated that she wants to appear at a videoconference hearing before another Veterans Law Judge.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Review of the Veteran's claim at this time would be premature.  As noted in the Introduction, she presented testimony in October 2011 before a Veterans Law Judge who is no longer employed by the Board.  The Veteran has indicated that she wishes to exercise her right to testify at a new hearing before another Veterans Law Judge, as provided by VA regulations.  Therefore, to ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Columbia, South Carolina, RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

